Simmons, C. J.
The exceptions to the charge of the court, in view of the issues involved and the evidence submitted, are not well founded; and while this court does not entirely approve the argument of counsel, as it appears in the record, as being strictly justified by the evidence, the refusal of the court to grant a mistrial because of the misconduct of counsel did not constitute such an error as would require the control of his discretion in the refusal of a new trial, especially where, as in the present case, the overwhelming preponderance of the testimony is in favor of and sustains the finding of the jury.

Judgment affirmed.